Citation Nr: 0033387	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-23 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed 
pulmonary/pleural asbestosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO.  

The veteran failed to appear at a hearing before a Hearing 
Officer at the RO scheduled in November 2000, at his request.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran also should be asked to submit competent evidence 
to support his assertions that he suffers from 
pulmonary/pleural disability due to asbestos exposure during 
his active service.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
pulmonary/pleural asbestosis following 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  The 
RO should also afford the appellant an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertion that he suffers from 
pulmonary/pleural disability due to 
asbestos exposure during his active 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the veteran's claim.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


